DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 4-5, 8-12, 14, 16, 19-21, 23-24, 30, 32-33 and 36-38 are pending in the present application.

Withdrawn Rejections
The objection to claim 20 is hereby withdrawn in view of the amendment to replace 50 mg with 50 µg.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-5, 8, 14, 16, 19-21, 23, 30, 32 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer et al. (Journal of Bone and Mineral Metabolism, 2001) in view of Seyama et al. (International Journal for Vitamin and Nutrition Research, 2000).
Vermeer et al. teach that a study of 4500 elderly subjects demonstrated an inverse correlation between vitamin K intake and aortic calcification, myocardial infarction and st paragraph).  Vermeer et al. further teach that accumulating evidence suggests that the continuous production of MGP (containing five Gla-residues) forms a powerful mechanism to prevent vascular calcification (pg. 205, left column, 1st paragraph).  Vermeer et al. also teach that local vitamin K deficiency would result in the synthesis of undercarboxylated MGP, which must be regarded as a serious risk factor for calcification (pg. 205, left column, 1st paragraph).  Vermeer et al. teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis and Mönckeberg sclerosis (pg. 205, right column, 1st paragraph).  Vermeer et al. teach a recommended daily dosage of 375 µg/day for K1, and 45 µg/day for K2 (pg. 205, left column, 2nd paragraph).
Regarding the instantly claimed reversing calcification of a blood vessel, Vermeer et al. teach administering vitamin K1 and vitamin K2 in an amount that is within the scope of the instant claims.  Therefore, in the absence of evidence to the contrary, administering the vitamin K according to Vermeer et al. would necessarily also reverse calcification of a blood vessel.
Regarding the instantly claimed human with existing artery disease, suffering from calcification of a blood vessel, and having diabetes and/or renal dysfunction, Vermeer et al. teach that Mönckeberg sclerosis often occurs in the absence of overt vascular disease and is frequently seen in patient with diabetes mellitus and in those with dialysis-dependent renal failure (pg. 204, col. 1, paragraph 2).  Vermeer et al. also teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis and Mönckeberg sclerosis (pg. 205, col. 2, paragraph 1).  Therefore, it would have been obvious to administer vitamin K to patients suffering 
Also, Seyama et al. teach that vitamin K2 is effective for suppressing arteriosclerosis associated with diabetes mellitus (Abstract).  Seyama et al. teach that the serum glucose of the K (vitamin K2, vitamin D2 and streptozotocin) and Est (estradiol and vitamin D2 and streptozotocin) groups were significantly lower than those of the D group for 3 or 6 weeks.  Moreover, the serum insulin of the K and Est groups were significantly higher than those of the D group for 3 or 6 week.  The Ca and P contents in the aorta and those in the aortic elastin fraction (fr.) from the K and Est groups were significantly lower than those of the D group for 3 or 6 weeks.  From these observations, it would appear that the pharmacological dose of vitamin K2 and medical dose of estradiol inhibited the accumulation of Ca and P in the aorta and the aortic elastin fr. induced by vitamin D2 and STZ.  It may be estimated that vitamin K2 and estradiol suppressed development of arteriosclerosis with diabetes mellitus induced by vitamin D2 and STZ, owing to radical scavenging activity of vitamin K2 and estradiol (pg. 303, col. 1, paragraph 1).  Seyama et al. further teach that the effect of pharmacological doses of vitamin K2 and medical dose of estradiol might be clinically useful to prevent the development of aortic calcification in diabetic subjects, since calcification of aortic tissues is one of the atherosclerotic processes affecting blood vessel walls and the process becomes increasingly severe with advancing age in diabetic patients (pg. 303, col. 2, paragraph 1).
Regarding the instantly claimed removing from about 10% to about 100% of abnormal calcium deposits, Vermeer et al. teach administering vitamin K1 and vitamin K2 in an amount that is within the scope of the instant claims.  Therefore, in the absence of 
Regarding the instantly claimed detecting the presence of pre-existing calcium deposits in the blood vessel, on the blood vessel or a combination thereof,  Vermeer et al. also teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis and Mönckeberg sclerosis.  Mönckeberg sclerosis is also known as calcification of the tunica media.  Therefore, calcification of the tunica media has been detected in the diagnosis of Mönckeberg sclerosis.
Regarding the instantly claimed administering between 50 µg to 2 mg per day of vitamin K, Vermeer et al. also propose recommended daily intake levels of 375 µg/day for vitamin K1 and 45 µg/day for vitamin K2 (pg. 205, col. 1, paragraph 2).
Regarding the instantly claimed pharmaceutical or nutritional formulation, Vermeer et al. teach administering vitamin K in food, which is a nutritional formulation. The instant specification states at pg. 9, ln. 34 to pg. 10, ln. 5 that nutritional products include foods.
Regarding the instantly claimed administered for a period of at least six months, Vermeer et al. recommend daily intake of vitamin K1 and vitamin K2 to protect against accelerated bone loss and arterial calcification.  Therefore, a person having ordinary skill in the art would understand daily intake to include every day for the rest of your life (i.e. for more than six months).  Also, a person having ordinary skill in the art would have been motivated to continue administering the compositions according to Vermeer et al. as long as the beneficial effect is continued and there are no deleterious side effects that would necessitate discontinuing use.  This is because Vermeer et al. teach that vitamin K intake protects against accelerated bone loss and arterial calcification, and a person having 
Regarding the instantly claimed vitamin K being selected from the group consisting of vitamin K1, vitamin K2 and mixtures thereof, Vermeer et al. teach vitamin K1 and vitamin K2 intake (pg. 202, col. 1, paragraph 1; Table 1).  Vermeer et al. also propose recommended daily intake levels of 375 µg/day for vitamin K1 and 45 µg/day for vitamin K2 (pg. 205, col. 1, paragraph 2).
Regarding instant claim 20, in the absence of evidence to the contrary, administering the vitamin K according to Vermeer et al. would necessarily restore or improve vascular elasticity in a human suffering from vascular calcification.
Regarding instant claim 21, Vermeer et al. teach that vitamin K intake within their proposed dosages protect against accelerated bone loss and arterial calcification.  Therefore, administering vitamin K according to Vermeer et al. promotes healthy arteries in a human.
Regarding instant claim 4, Vermeer et al. teach that calcification of the tunica media often occurs in the absence of overt vascular disease and is frequently seen in patients with dialysis-dependent renal failure (i.e., end-stage renal disease) (pg. 204, col. 1, paragraph 2).
Regarding instant claim 5, Vermeer et al. also teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis and Mönckeberg sclerosis, which is calcification of the tunica media (pg. 204, col. 1, paragraph 2).
Regarding instant claims 8, 23 and 32, Seyama et al. teach that vitamin K2 and estradiol might be clinically useful to prevent the development of aortic calcification in diabetic subjects, since calcification of aortic tissues is on the atherosclerotic processes affecting blood vessel walls and the process becomes increasingly severe with advancing age in diabetic patients (pg. 303, col. 2, paragraph 1).  Therefore, it would have been prima facie obvious to combine vitamin K2 and estradiol in the same composition in order to treat aortic calcification.
Regarding instant claims 14 and 16, Vermeer et al. propose recommended daily intake levels of 375 µg/day for vitamin K1 and 45 µg/day for vitamin K2 (pg. 205, col. 1, paragraph 2).
Regarding instant claim 19, Vermeer et al. teach that postmenopausal osteoporosis was treated successfully with very high doses of MK-4 (pg. 203, col. 2, paragraph 2).  Vermeer et al. also teach that since 1984, it has been shown that postmenopausal osteoporosis is associated with low levels of circulating vitamin K (pg. 204, col. 2, paragraph 3).  Therefore, it would have been prima facie obvious to treat a postmenopausal woman with vitamin K to treat or prevent osteoporosis as well as to treat calcification of the blood vessels.
Regarding instant claim 30, Vermeer et al. recommend daily intake of vitamin K1 and vitamin K2 to protect against accelerated bone loss and arterial calcification.  Therefore, a person having ordinary skill in the art would understand daily intake to include every day for the rest of your life (i.e. for at least 36 months).  Also, a person having ordinary skill in the art would have been motivated to continue administering the compositions according to Vermeer et al. as long as the beneficial effect is continued and 
Regarding instant claims 36-37, Vermeer et al. teach that menaquinones (vitamin K2) comprise a spectrum of related forms generally designated as menaquinone-n (MK-n), where is the number of isoprenyl groups that are all unsaturated.  Bacteria synthesize the higher menaquinones, with MK-7 through MK-10 as the most common forms (pg. 201, col. 2, paragraph 1).  Vermeer et al. further teach that the hepatic clearance of higher menaquinones is much slower than that of K1, so that they remain available much longer for extrahepatic uptake, which was observed from MK-7 from natto (pg. 204, col. 2, paragraph 2).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to administer the compositions according to Vermeer et al. for at least 36 months in order to reduce arterial calcification.  Also, it would have been prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the instant claims to administer the compositions according to Vermeer et al. to patients suffering from diabetes and/or renal dysfunction since Vermeer et al. teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis, and Mönckeberg sclerosis; and Seyama et al. teach that vitamin K2 is effective for reducing aortic calcification in patients with diabetes mellitus.  Also, it would 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 25 February 2021 have been fully considered but they are not persuasive.  Applicant argues that the combination of references fails to teach or suggest a method of treating patients with a pre-existing disease.  Also, Applicant argues that the amounts of vitamin K1 and K2 suggested by Vermeer applies to healthy individuals, and nowhere does Vermeer teach or suggest applying these dosages for vitamin K1 and K2 to patients that are impacted by existing or pre-existing artery disease, calcification of a blood vessel, and having diabetes and/or renal dysfunction.
The examiner respectfully argues that Vermeer et al. teach that in humans, vascular calcification may occur in two distinct forms.  Calcification of the tunica media (also known as Mönckeberg sclerosis) often occurs in the absence of overt vascular disease and is frequently seen in patients with diabetes mellitus and in those with dialysis-dependent renal failure.  In contrast, calcification of the intima is widely associated with atherosclerosis (pg. 204, col. 1, paragraph 2).  Vermeer et al. teach that present RDA values for vitamin K are based solely on hepatic requirements for the synthesis of clotting factors.  Intakes well above the RDA are required for adequate carboxylation of 
Vermeer et al. also teach that in a study of 4500 elderly students, an inverse correlation between vitamin K intake and aortic calcification, myocardial infarction and sudden cardiovascular death.  Substantial protection against cardiovascular disease was observed only in the highest tertile for K2 intake.  These data are consistent with the growing consensus that K2 vitamins are important for and contribute significantly to extrahepatic vitamin K status (pg. 205, col. 1, paragraph 1).  Vermeer et al. further propose that the highest quartiles of intake found in the Rotterdam study (375 µg/day for K1 and 45 µg/day for K2) are accepted for recommended intake levels.  These intake levels seem to protect against accelerated bone loss and arterial calcification (pg. 205, col. 1, paragraph 2).
Vermeer et al. further teach that a second function for vitamin K-dependent proteins has become apparent: the regulation of tissue calcification.  Vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both 
Therefore, it is clear from Vermeer et al. that vitamin K is recommended for the protection against arterial calcification, in both atherosclerosis and Mönckeberg sclerosis, and that the recommended dosage of K1 is 375 µg/day and K2 is 45 µg/day.
Applicant further argues that Seyama teaches that vitamin K2 is useful for treating arteriosclerosis, but there is no indication that applying the RDA amounts taught by Vermeer would be effect for treating a patient having existing artery disease, calcification of a blood vessel, and having diabetes and/or renal dysfunction. 
The examiner respectfully argues that Vermeer et al. teach administering vitamin K1 and vitamin K2 in an amount that is within the scope of the instant claims.  Therefore, in the absence of evidence to the contrary, administering the vitamin K according to Vermeer et al. would necessarily also reverse calcification of a blood vessel.  Also, Vermeer et al. teach that Mönckeberg sclerosis often occurs in the absence of overt vascular disease and is frequently seen in patient with diabetes mellitus and in those with dialysis-dependent renal failure (pg. 204, col. 1, paragraph 2).  Vermeer et al. also teach that vascular vitamin K-dependent proteins appear to be potent inhibitors of arterial calcification, in both atherosclerosis and Mönckeberg sclerosis (pg. 205, col. 2, paragraph 1).  Therefore, it would have been obvious to administer vitamin K to patients suffering from Mönckeberg sclerosis or atherosclerosis who would have existing artery disease, including patients with diabetes mellitus and in those with dialysis-dependent renal failure.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer et al. (Journal of Bone and Mineral Metabolism, 2001) in view of Seyama et al. (International Journal for Vitamin and Nutrition Research, 2000) as applied to claims 1, 4-5, 8, 14, 16, 19-21, 23, 30, 32 and 36-37 above, further in view of Vermeer ‘394 (EP 0 679 394 B1).
The teachings of Vermeer et al. and Seyama et al. are discussed above and incorporated herein by reference.
Vermeer et al. do not explicitly disclose compositions comprising anticoagulants, antithrombotics, fibrinolytics, antihypertensives, diuretics, antianginals, hypolipidaemic agents, beta-blockers, angiotensin-converting-enzyme (ACE) inhibitors, cardiac glycosides, phosphodiesterase inhibitors, antiarrhythmics and calcium antagonists, as instantly claimed.  
Vermeer ‘394 teaches an agent for treating and ameliorating arteriosclerosis, for example, coronary arteriosclerosis, abdominal aortic sclerosis, arteriosclerosis obliterans, renal arteriosclerosis, carotid arteriosclerosis, ophthalmic arteriosclerosis and cerebral arteriosclerosis (pg. 2, ln. 3-5 and 48-50).  Vermeer ‘394 teaches that arteriosclerosis proceeds to calcification, and arterial calcification is the final symptom of arteriosclerosis (pg. 2, ln. 6-9).  Vermeer ‘394 teaches using a menatetrenone derivative as the antiarteriosclerotic agent, wherein the menatetrenone derivatives include vitamin K2, vitamin K1, cis-vitamin K2 and cis-vitamin K1 (pg. 2, ln. 32 to pg. 3, ln. 51).  Vermeer ‘394 teaches the vitamin K being in the form of a pharmaceutical formulation (pg. 4, ln. 23-26) and may include additional ingredients such as blood flow accelerators, bactericides, anti-inflammatory agents, cell potentiators, vitamins, amino acids, humectants and 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to combine vitamin K with vitamin D and additional pharmaceutical active components, such as blood flow accelerators, bactericides, anti-inflammatory agents, cell potentiators, vitamins, amino acids, humectants and keratolytics, for the treatment of arterial calcification.  Such would have been obvious because Vermeer et al. teach vitamin K protecting against arterial calcification and Vermeer ‘394 teaches administering vitamin K with additional pharmaceutical agents for the treatment of arteriosclerosis, with the final symptom being arterial calcification.
Response to Arguments
Applicant’s Remarks filed 25 February 2021 have been fully considered but they are not persuasive.  Applicant argues that Vermeer ‘394 does not teach or suggest the specifically claimed dosage of 50 µg/day to 2 mg/day to treat patients with existing or pre-existing artery disease, calcification of a blood vessel, and having diabetes and/or renal dysfunction. 
The examiner respectfully argues that Vermeer et al. also propose recommended daily intake levels of 375 µg/day for vitamin K1 and 45 µg/day for vitamin K2 for treating vascular calcification (pg. 205, col. 1, paragraph 2).  Therefore, it would have been obvious to administer formulations comprising 375 µg/day for vitamin K1 and 45 µg/day 2 in combination with pharmaceutical active agents according to Vermeer ‘394.

Claims 10-12, 24, 33 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer et al. (Journal of Bone and Mineral Metabolism, 2001) in view of Seyama et al. (International Journal for Vitamin and Nutrition Research, 2000) as applied to claims 1, 4-5, 8, 14, 16, 19-21, 23, 30, 32 and 36-37 above, further in view of Braam et al. (Effects of High Vitamin K Intake on Bone and Vascular Health, 2002).
The teachings of Vermeer et al. and Seyama et al. are discussed above and incorporated herein by reference.
Regarding instant claims 10-12, 24 and 33, Vermeer et al. do not explicitly disclose compositions comprising vitamin D3 (cholecalciferol).  However, Braam et al. teach combining vitamin K1 with vitamin D3 (cholecalciferol) for improving vascular wall characteristics, including distensibility and compliance as they characterize the arterial stiffness of the vessel wall, which may be modified by medial calcification (pg. 88, paragraph 1; and pg. 89, paragraph 1).
Regarding instant claim 38, Vermeer et al. also do not explicitly disclose detecting pre-existing calcium deposits using thallium stress testing, radiography, coronary calcification scans, fluoroscopy, CT, angioplasty, MRI, sonograph, biopsy, and by histochemistry.  Braam et al. teach vascular measurements after 3 years, wherein the vessel wall characteristics of the common carotid artery were measured with ultrasound (i.e., sonography) (pg. 89, paragraph 2).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to administer the compositions according to Vermeer et al. comprising vitamin K and vitamin D3.  Such would have been obvious because Braam et al. teach that the combination of vitamin K1 and vitamin D3 is suitable for improving vessel wall characteristics.  Also, it would have been obvious to measure the calcification of the vessel walls by any known means, such as by ultrasound as reasonably taught by Braam et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 25 February 2021 have been fully considered but they are not persuasive.  Applicant argues that Braam does not teach or suggest the claimed dosage of 50 micrograms/day to 2 mg/day to treat patients with existing or pre-existing artery disease, calcification of a blood vessel, and having diabetes and/or renal dysfunction.  The examiner’s response with respect to Vermeer et al. and Seyama is incorporated herein by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616